16-1629-cv
Marianne Stikas v. J.P. Morgan Chase Bank, N.A.

                              UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 3rd day of May, two thousand seventeen.

PRESENT:         JOSÉ A. CABRANES,
                 DEBRA ANN LIVINGSTON,
                              Circuit Judges.
                 WILLIAM H. PAULEY III,
                              District Judge.*


MARIANNE STIKAS, on behalf of herself and all others
similarly situated,

                         Plaintiff-Appellant,                               16-1629-cv

                         v.

J.P MORGAN CHASE BANK, N.A.,

                         Defendant-Appellee,

JOHN DOES 1-20,

                                   Defendants.




        *  Judge William H. Pauley III, of the United States District Court for the Southern District of New
York, sitting by designation.


                                                      1
FOR PLAINTIFF-APPELLANT:                                    NEAL DEYOUNG, Sharma & DeYoung
                                                            LLP, New York, NY.

FOR DEFENDANT-APPELLEE:                                     JAMES L. BRENARD, Stroock & Stroock &
                                                            Lavan LLP, New York, NY.


     Appeal from the judgment of the United States District Court for the Southern District of
New York (Paul A. Crotty, Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.

        Plaintiff-appellant Marianne Stikas appeals the May 13, 2016 district court judgment,
granting summary judgment to defendant-appellee J.P. Morgan Chase Bank, N.A. (“J.P. Morgan”).
On appeal, Stikas argues that the district court erred by concluding that she lacked standing to bring
her claim that J.P. Morgan breached the terms of a mortgage note by seeking non-legal fees in a
foreclosure judgment under the guise of attorneys’ fees. We assume the parties’ familiarity with the
underlying facts, the procedural history of the case, and the issues on appeal.

        For substantially the reasons stated in the district court’s opinion, we hold that this claim is
without merit. After discovery, the district court found no evidence that J.P. Morgan billed Stikas for
the disputed “referral fee,” or that Stikas actually paid said “referral fee” to J.P. Morgan. See Special
App’x at 4-6. Accordingly, Stikas does not have standing to challenge the “referral fee,” nor has she
suffered an “injury in fact” required to meet the jurisdictional requirements of Article III of the
Constitution. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).

        We have considered all of the arguments raised by J.P. Morgan and find them to be without
merit. For the foregoing reasons, we AFFIRM the judgment of the District Court.

                                                        FOR THE COURT:

                                                        Catherine O’Hagan Wolfe, Clerk




                                                   2